United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1032
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

             Desire Ann Sepeda, also known as Desire Anna Sepeda

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: October 25, 2019
                            Filed: October 30, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Desire Sepeda appeals the sentence the district court1 imposed after she
pleaded guilty to a drug offense. Her counsel has moved to withdraw and has filed

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
erred in denying a mitigating-role reduction.

      After careful review, we conclude that the district court did not clearly err in
declining to apply a mitigating-role reduction. See United States v. Hunt, 840 F.3d
554, 557 (8th Cir. 2016) (standard of review). Further, having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
non-frivolous issues for appeal. Accordingly, we grant counsel’s motion and affirm.
                       ______________________________




                                          -2-